NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3364
                                      ___________

                              VIRGINIA KURSCHINSKE,
                                               Appellant

                                            v.

                        MEADVILLE FORGING COMPANY
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 06-cv-00087)
                    District Judge: Honorable Sean J. McLaughlin
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 1, 2012
                Before: AMBRO, FISHER and GARTH, Circuit Judges

                                  (Filed: June 1, 2012)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Virginia Kurschinske, proceeding pro se, appeals from the District Court’s order

granting the defendant’s motion to mark as satisfied the judgments entered against it in

the underlying action. For the following reasons, we will affirm.
                                            I.

       In April 2006, Kurschinske commenced a gender discrimination action in the

District Court against her former employer, Meadville Forging Company. Following a

jury trial in January 2008, the District Court entered a judgment of $25,000.00 in her

favor (“Judgment I”). Meadville Forging issued a $25,000.00 check to Kurschinske on

June 26, 2008. The court subsequently awarded attorney’s fees and costs to Kurschinske

and her attorney, Susan Mahood, in the amount of $46,763.21 (“Judgment II”).

       It appears that a dispute then arose between Kurschinske and Attorney Mahood

regarding Judgment II. Specifically, Kurschinske claimed that she was entitled to

$16,094.53 of the attorney’s fee award based on her agreement with Attorney Mahood.

According to Attorney Mahood, however, no such agreement existed. In March 2009,

Attorney Mahood commenced an action in the Allegheny County Court of Common

Pleas against Kurschinske and Meadville Forging seeking to obtain payment of Judgment

II. Kurschinske filed a counterclaim for her alleged share of the judgment. The state

court found in Attorney Mahood’s favor and dismissed Kurschinske’s counterclaim.

Accordingly, Meadville Forging issued a check for $46,763.21 payable to Attorney

Mahood.

       Approximately one year later, on October 5, 2010, Kurschinske returned to the

District Court and obtained a writ of execution against Meadville Forging for the

$46,763.21 (Judgment II) that Meadville Forging had already paid to Attorney Mahood,

plus post-judgment interest. In response, Meadville Forging filed an emergency motion

                                             2
to strike the writ of execution and asked the court to deem both judgments satisfied. The

District Court construed Meadville Forging’s motion as one pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure, and, following a hearing, determined that:

(a) Meadville Forging had satisfied both judgments by paying $25,000.00 to Kurschinske

on June 27, 2008, 1 and $46,763.21 to Attorney Mahood on August 25, 2009; and

(b) Kurschinske was collaterally estopped from prosecuting her claim for a portion of the

attorney’s fees award by attempting to execute on Judgment II because the state court had

already considered, and rejected, that claim. Kurschinske filed various motions seeking

reconsideration, but the District Court denied relief. 2

                                              II.

       On appeal, Kurschinske first argues that the District Court erred in entering an

order declaring Judgments I and II satisfied because the court’s judgment in her favor on

the merits of her gender discrimination claim is entitled to res judicata effect.

Kurschinske appears to believe that the District Court’s order deeming Judgments I and II

satisfied somehow provided relief from the jury verdict to Meadville Forging. Contrary

to her contention, however, the District Court’s order did not disturb its previous ruling

on the merits of her case. The District Court had authority under Rule 60(b) to grant


       1
        The District Court did determine, however, that Meadville Forging owed
Kurschinske interest on Judgment I. Kurschinske does not challenge this order or
contend in her brief that it was not paid.
       2
           We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.


                                               3
relief from the judgments, and acted within its discretion in doing so on the ground that

both judgments had been satisfied. See Fed. R. Civ. P. 60(b)(5) (providing that the court

may relieve a party from a final judgment if the judgment has been satisfied, released, or

discharged); see also AIG Baker Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 579
F.3d 1268, 1272 (11th Cir. 2009) (stating that Rule 60(b)(5) “encompasses the power to

declare a judgment satisfied when damages are paid before trial or a tortfeasor or obligor

has paid the judgment debt”) (internal quotation marks and citation omitted).

       Kurschinske’s second argument on appeal fares no better. She appears to claim

that the District Court’s ruling that Meadville Forging had satisfied Judgments I and II

somehow violates the Supremacy Clause’s limitation on a state’s ability to enact laws

that conflict with federal law. This argument is both confusing and meritless. As noted

above, the District Court had authority under Rule 60(b) to deem Judgments I and II

satisfied.

                                            III.

       We have considered Kurschinske’s remaining arguments and conclude that they

lack merit. Accordingly, we will affirm the District Court’s order. 3




       3
          Kurschinske does not specifically challenge the District Court’s orders denying
her motions for reconsideration. That said, we have reviewed these orders and see no
error in the District Court’s decisions denying relief.


                                             4